Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 6 June 1804
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My Dearest friend
Washington June 6th 1804

I send you enclosed a couple of Profiles one of which I wish you to present to Mrs. Adams if you think they it will prove acceptable I am told mine is a very fine likeness and Caroline who likewise takes this opportunity of offering one to your mother has I think been equally fortunate the other you can keep or give to Mrs. Whitcomb if you do not want it they were taken by a Mr. Todd, a Philadelphian and are very neatly finished—
Your last charming letter afforded me the sincerest gratification I wish when you send your books back for the winter you would put up Madame de Sevigne’s letters it is so long since I read them I am certain I should to reap both instruction and amusement in a reperusal I am at present studying Miss Hamilton on Education I admire her more than any author I have yet seen her system of Education is formed from the best writers on this subject and by being simplified is render’d more easy to execute Lock & Mrs. Edgeworth are the two writers she most approves though she frequently differs from their opinions had I a daughter it is the only system I would wish to adopt but it requires a Mother of a superior cast to be able to undertake it & do it justice—
Mama has recieved very flattering letters from Mess Thorp & Maitland presenting her with a hundred Pounds and assuring her that the creditors of W. J. M. would do something to render her situation more independant for the rest of her life Mr. Maitland tells her the business was not arranged then but he had great hopes of accomplishing it in a short time as a payment of the Interest was soon to be made which would oblige the Creditors to meet & he trusts he shall then be able to prevail on them to settle it first Ah my beloved friend you know not have no idea of what a consolation it is to us her Children to know that she may at least be removed from the painful state of dependance to which she is now forced to submit & that Hellen will partly be relieved from a heavy burthen from which he has supported with unexampled kindness—
The heat is excessive since the first of this month untill then the weather was cold and uncomfortable with Thunder gusts every evening we have had both Strawberries & peas for some time though I understand they were unusually late this year I presume your garden now begins to supply you & if your Dairy supplies you with Cheese I should very much like to have a little of it here it has been so scarce we have never been able to procure any since you left us
George is much delighted with his drum I intend to trouble your mother with a commission in a short time but not immediately Mrs. Whitcomb did not execute hers with exactitude Pray tell her I wish she would write me the prices of the different articles she purchaced and to send me a White Veil by the first opportunity It will be better to give the enclosed paper to Mrs. Whitcomb she will then know what I want—
Adieu my best friend it is so warm I can scarcely write and I fear you will have some difficulty to read this letter I have no news Mr. Custis is to be married the 7th of next month to a Miss Fitzchew Sister of Mrs. Craig whom you met last once or twice last Winter Mr. Thornton le petit Chargé is gone to Baltimore he sails for England in a couple of days & Mr. & Mrs. Merry are to set off on their journey to the northward some time next week she called on me last evening & complained much of the heat indeed she looked very ill Mrs. M. expects to see you in Boston there are a number of Savants here one of whom is a Dr. Fothergill from England and another a Baron Rumboul from Prussia I am not sure that this is the mans name but Kitty who dined with them at Mr. Maddissons yesterday says it was so pronounced—
Remember me affectionately to your father mother & Brother The Children send you an hundred kisses with as many as you please from her whose greatest happiness and glory it will ever be to subscribe herself your sincerely devoted and affectionate wife
L C Adams
P.S. George is now standing at the door & crying because a Gentleman passed by whom he took for you without noticing him

